Citation Nr: 0013329	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hysterectomy and 
bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas in February 
1998.  

The RO denied entitlement to service connection for 
hysterectomy and bilateral oophorectomy, and residuals of a 
left earlobe lesion.  The RO also continued  the 10 percent 
evaluation for arthralgia of multiple joints with arthritic 
pains.  The veteran disagreed with that portion of the 
decision wherein the RO denied entitlement to service 
connection.  She was issued a statement of the case in this 
regard, but limited her appeal to the denial of service 
connection for hysterectomy and bilateral oophorectomy.

The appellant provided oral testimony before the undersigned 
Member of the Board via a videoconference in September 1999, 
a transcript of which has been associated with the claims 
file.


FINDING OF FACT

The claim of entitlement to service connection for a 
hysterectomy and bilateral salpingo-oophorectomy is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.





CONCLUSION OF LAW

The claim of entitlement to service connection for a 
hysterectomy and bilateral salpingo-oophorectomy is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is in effect for the following:  Multiple 
joints arthralgia with arthritic pains, evaluated as 10 
percent disabling; and essential hypertension; postoperative 
Caesarian Section; and minimal bilateral fibrocystic disease 
of both breasts, each evaluated as noncompensably disabling.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  

Further discussion of these exceptions are found with regard 
to "inherently incredibility" in Samuels v. West, 11 Vet. 
App. 433 (1998); or when "outside the scope of competence", 
in Jones v. West, 12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  



Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).



Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  

But a lay witness is not capable of offering evidence 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Service medical records show no significant gynecological 
complaints other than occasional discharge or urinary tract 
infection with associated symptoms which cleared with 
treatment.

In 1976, the veteran became pregnant, with a due date of 25 
December.  Late in the pregnancy, she developed severe pre-
eclampsia toxemia and was hospitalized at 40 weeks gestation 
for control.  She was readmitted in January 1977 at 43 weeks 
gestation in early labor during which time she developed 
fetal bradycardia which did not respond.  

The veteran underwent an emergency Cesarean Section for 
cephalopelvic disproportion, fetal distress and failure for 
the labor to progress.  She did well after surgery except for 
developing a fever due to mild atelectasis which responded to 
care.  

Gynecologically she was found to be normal on follow-up 
examinations; an intrauterine birth control device was 
inserted in April 1977.

On VA examination in September 1977, gynecological 
examination was entirely normal.

On VA examination in August 1982, the veteran had no 
complaints nor were there clinical findings of gynecological 
abnormalities.

VA outpatient records from October and November 1983 show 
excessive menstrual bleeding felt to be due to the use of 
medications for joint problems.  With randomly occurring 
abdominal pain, she had also developed some dyspareunia two 
months before and bad menstrual cramping.

With continued complaints of pain, the veteran underwent 
diagnostic laparotomy and dilatation and curettage in April 
1987.  On examination, the uterus appeared to be normal, but 
the right ovary was fixed to the pelvic sidewall with thick 
adhesions.  There were some very thin filmy adhesions to the 
left ovary.  Pathological diagnoses were marked chronic 
cervicitis and atypical endocervical and squamous epithelium.  
A dysplasia process could not be ruled out.

A statement from MY, M.D., dated in September 1987, was to 
the effect that the veteran had continued complaints of left 
quadrant pain and this appeared to be due to a pelvic mass 
and enlarged uterus.

In November 1987, medical evaluators noted that she continued 
to complain of dyspareunia which increased with stress, and a 
constant cramping in the lower quadrant.  She reported that 
she had been told by some examiners that a hysterectomy would 
be helpful and others felt not. 

On VA examination in May 1988, the veteran reported that she 
had had her first Caesarian Section in January 1977 and the 
second in September 1978.  She had had a tubal ligation in 
1982.  She reported that she was not having any problems as a 
result of any of these procedures.  

On VA examination in July 1988, the veteran noted that due to 
her arthritic medications, she had developed excessive 
menstrual bleeding for which she had required transfusions.  
There were no gynecological complaints or abnormal findings.

Clinical records show that the veteran began to complain of 
pelvic pain and a possible mass.  She was also found to have 
inflammation on Pap smears for which she received treatment.  
One examiner felt she probably had a cyst.  

Extensive clinical reports are in the file showing continued 
abdominal pain, heavy bleeding, etc.

On a VA examination in July 1997, the veteran's extensive 
gynecological history was noted.  She noted that she had had 
two children by Caesarian sections, and after the second in 
September 1978, she developed left lower abdominal pain.  She 
said that some days she had felt so bad she could not go to 
work.  

This problem continued for some time until she underwent a 
laparotomy in the 1980's when adhesions were found and cut.  

This had helped temporarily but the pain returned in full 
force. Eventually she underwent a number of other procedures 
which the examiner noted in detail.  She had finally had a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy in April 1995.  Since then, her abdominal pain 
had been completely gone.  The examiner did not associated 
any post-service symptoms with service or any incident 
therein. 

Analysis

In essence, for a claim to be well grounded, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, op. cit. 

In regard to service, there is nothing to substantiate that 
the veteran had any chronic gynecological problems in service 
other than pregnancy.  The first sign of chronic 
gynecological problems developed at some time after her 
second pregnancy which was after service.  These progressed 
for some years after service and eventually required a 
hysterectomy and bilateral salpingo-oophorectomy.  



There is no medical evidence to reflect any association 
between anything of service origin and any such chronic 
gynecological problems after service or currently.  

It is noteworthy that there is no absence of records in the 
interim and pertinent periods; there are in fact numerous 
clinical records in the file, including service and 
postservice private and VA examinations, etc. all of which 
are collaborative of there being no relationship between 
post-service gynecological complaints which required a 
hysterectomy and oophorectomy, and anything of service 
origin.  

Moreover, there is no competent medical evidence to sustain 
that a credible nexus has been demonstrated between any 
inservice disability and subsequent or current gynecological 
disorders to include those which ultimately required the 1995 
hysterectomy and oophorectomy.  

In addition, there is no evidence that any chronic underlying 
gynecological disease was shown in service.  Nor is there 
medical evidence of a relationship between the veteran's 
claimed hysterectomy and oophorectomy and any alleged 
continuity of gynecological symptomatology.  Voerth v. West, 
13 Vet. App. 117 (199); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground her claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's gynecological disorders are related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Accordingly, the veteran's claim for service connection for 
hysterectomy and salpingo-oophorectomy is not well grounded.  

Absent a credible nexus between service (and/or service-
connected disorder) and current disability, the veteran's 
claim for service connection for a hysterectomy and 
oophorectomy is not well grounded.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen these claims.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a hysterectomy and 
salpingo-oophorectomy, the doctrine of reasonable doubt has 
no application to her case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a hysterectomy and 
bilateral salpingo-oophorectomy, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

